Citation Nr: 0110408	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 9, 1999 for 
the grant of a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted a total rating based on individual 
unemployability effective from April 9, 1999.  

On June 13, 1999, the RO denied the claim of service 
connection for depression.  The RO determined that the claim 
as not well grounded.  Notification of the decision was 
issued on July 15, 1999.  Since that decision, the Veterans 
Claims Assistance Act of 2000 was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Unlike the version of the 
law in effect at the time of the rating decision, VA is now 
charged with the duty to assist almost every claimant, as 
well as the duty to provide certain notice to claimants to 
assist them in pursuing the benefit sought.  Accordingly, the 
appellant is invited to request that the RO revisit this 
claim under the Veterans Claims Assistance Act of 2000. 


FINDINGS OF FACT

1.  The veteran's claim for a total rating based on 
individual unemployability was granted by a June 1999 rating 
action, and an effective date of April 9, 1999 was assigned. 

2.  On August 12, 1996, it was factually ascertainable that a 
total rating based on individual unemployability was 
warranted, a date within the year preceding the initial claim 
for unemployability filed on August 20, 1996. 



CONCLUSION OF LAW

The criteria for an effective date of August 12, 1996 for the 
assignment of a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 
3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1996, the veteran filed a claim of entitlement to 
an increased rating for lumbar spine and left knee 
disabilities.  VA received the claim on August 20, 1996.  The 
claim was accompanied by an August 12, 1996 statement and 
examination report from a VA physician.  In that statement, 
the physician noted that the veteran's knee and back problems 
had become worse, and that he was also experiencing right hip 
pain which exacerbated his back disability.  The physician 
pointed out that the veteran had been laid off from his job 
due to the lack of ability to perform his duties.  The 
physician found that the veteran was unable to climb stairs 
and work.  The physician reported findings of severe pain and 
swelling of the left knee, and severe pain of the lower back 
and right hip.  He was diagnosed, in part, with degenerative 
joint disease. 

In a September 1996 VA examination report the veteran 
reported using a cane, and he indicated that he could 
ambulate 100 to 150 feet at the maximum, and that he felt 
significantly limited in his ability to ambulate and climb 
stairs.  The veteran also reported that the pain in his lower 
back had worsened.  The veteran was diagnosed with severe 
degenerative joint disease of the left knee, secondary to 
several meniscal tears and possible meniscectomy, and 
mechanical low back pain.

In September 1996, a lumbar radiology report revealed 
degenerative changes which were most severe at L3-4 and L4-5.  
A radiology report of the left knee was reported to show 
degenerative changes.  The studies were reported to be 
otherwise negative.

In a September 1996 decision, the RO determined that 
increased ratings were not warranted for the left knee and 
low back disabilities.  At that time, the low back disability 
was rated as 40 percent disabling, and the left knee was 
rated as 30 percent disabling.  The RO also determined that 
entitlement to a total rating based on individual 
unemployability was not warranted.

In October 1996, the veteran related to a VA examiner that he 
had been laid off secondary to an inability to perform duties 
associated with his sales job. 

Later in October 1996, the appellant filed a notice of 
disagreement.  In November 1996, the RO issued a statement of 
the case addressing the question of entitlement to individual 
unemployability, and in May 1997 the appellant offered 
testimony on the issue of entitlement to individual 
unemployability.  During the hearing the claimant testified 
that he last worked in August 1996 as an independent 
contractor, in technical services.  He had been let go from 
his job because he could not perform his job duties due to 
his back, left knee and pain in his right hip.

In May 1997, VA received an undated medical statement from 
Daniel A. McCollum, D.C., who reported treating the veteran 
for approximately six years.  He opined that the veteran 
would require ongoing chiropractic physical therapy and 
orthopedic management of his existing physical ailments.  He 
also reported that he felt that the veteran should be 
considered for 100 percent disability as there were very few 
job activities in which his disabilities allowed him to 
perform.

In June 1997, the appellant claimed entitlement to service 
connection for a right hip disorder secondary to his service 
connected left knee disorder. 

In an April 1998 decision, the RO found that service 
connection was warranted for degenerative joint disease of 
the right hip.  The disability was rated as 10 percent 
disabling, effective July 2, 1997.  Later, in a March 1999 
rating action, the RO determined that clear and unmistakable 
error had been committed in the February 1999 rating action 
with respect to the proper combined evaluation.  

In a February 1999 decision, the Board granted a 40 percent 
rating for the left knee disability, but denied an increased 
rating was not in order for the low back disability.  
Regarding the claim for individual unemployability, in the 
Introduction portion of that decision, the Board referred the 
matter to the RO for the appropriate action "since a 
substantive appeal had not been filed."  A February 1999 RO 
rating action reflects the grant of the 40 percent rating for 
the left knee disability, and the assigned effective date of 
August 20, 1996.  

In April 1999, VA received from the veteran, a completed VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  The veteran reported 
that his unemployability is related to degenerative joint 
disease and "post-traumatic stress disorder" (a nonservice 
connected disorder).  He indicated that he had been 
hospitalized within the last 12 months, and provided the 
names of his physicians.  He also noted that he receives 
treatment every month.  The veteran noted that August 1996 
was the date his disabilities affected his full-time 
employment, was the last time he worked on a full-time basis, 
and became too disabled to work.  The most he ever earned in 
one year was $65,000 in the early 1980s, and that he worked 
as a technical sales manager.  He worked 45 hours per week 
from 1980 to August 1996.  He lost his job, and the highest 
gross earnings per month totaled $4,000.  He had not earned 
any income for the past 12 months and was not employed.  He 
left his last job due to the disability, and did not expect 
to receive disability retirement or workers compensation 
benefits.  In October 1996 and February 1997, he attempted to 
secure employment in the textile industry after becoming too 
disabled to work.  Regarding education, he completed four 
years of college, and he studied textiles in the early 1970s 
prior to becoming too disabled to work.  He has not received 
any education or training since he became too disabled to 
work.  

On April 30, 1999, VA received from the veteran, another 
completed VA Form 21-8940, dated April 28, 1999.  The veteran 
provided the same information as he did on the prior 
application form he completed in February 1999.  

In June 1999, the veteran's former employer reported that the 
appellant had worked with that firm from June 1980 to July 
31, 1996.  The time lost due to disability, during 12 months 
preceding last date of employment equaled 5 days.  The 
veteran performed sales and technical services for the firm, 
working 8 hours a day, 40 hours a week.  Concessions made by 
the employer included the veteran's inability to lift due to 
his disabilities.  The reason for terminating employment was 
the appellant's inability to perform a job which included 
climbing plant stairs and driving long distances.  It was 
noted that the veteran was not receiving or entitled to 
receive as a result of his employment, sick, retirement or 
other benefits.  

By rating action of June 1999, the RO granted a total rating 
based on individual unemployability.  An effective date of 
April 9, 1999 was assigned.  

Legal Analysis

The effective date for an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o).

In this case, the veteran's August 20, 1996 increased rating 
claim was construed as a claim for a total rating based on 
individual unemployability.  The claim was denied in 
September 1996, and contrary to the Board's February 1999 
statement in the introduction an appeal actually was 
perfected when the appellant's May 1997 hearing testimony 
before the RO was reduced to writing.  (The Board notes that 
the February 1999 reference in the introduction is not a 
"Board decision" in the absence of the Board providing 
findings of fact, conclusions of law, and reasons and bases 
for that decision.  38 U.S.C.A. § 7104 (West 1991)). 

Attached to the August 1996 claim was a statement from a VA 
provider dated August 12, 1996, which provided that the 
appellant was unable to work due back and knee problems.  In 
continuously pursuing his claim since August 1996, the 
appellant has also presented clinical evidence from his 
chiropractor that there are very few job activities which his 
disorders would allow him to perform.  The veteran has also 
submitted evidence from his employer indicating that the 
appellant lost his job due to an inability to lift or drive.  
Such impairments are related to his service connected back 
disorder.  Therefore, as a VA physician has found the 
appellant unemployable since August 12, 1996, as the 
appellant lost his job in August 1996, and as his employer 
has pointed to impairments stemming from service connected 
disorders as the basis for his job termination, the Board 
finds that an effective date of August 12, 1996, is in order 
for the award of a total disability evaluation based on 
individual unemployability.

The benefit sought on appeal is allowed.


ORDER

Entitlement to an effective date of August 12, 1996 for the 
award of a total rating based on individual unemployability 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

